Title: Preparations to Negotiate an Alliance with Great Britain: Editorial Note
From: 
To: 


           
            On 8 Apr., the president posed a question to the four heads of departments and the attorney general: was it time to make “overtures to England” to ensure American access to the Mississippi River waterway? The French government had not given Robert R. Livingston assurance that the 1795 treaty between the United States and Spain—particularly those sections that pertained to American commerce along the Mississippi—would remain in effect after France took control of Louisiana. It was essential for the United States to “know at once whether we can acquire N. Orleans or not,” Jefferson had declared earlier, and Madison viewed the negotiations over New Orleans as “a test” of the still unknown intentions of Bonaparte’s government. Writing to Livingston early in February about the decision to send James Monroe to France, the president gave notice that “should we fail in this object of the mission, a further one will be superadded for the other side of the channel.” Months earlier in letters to Livingston and Pierre Samuel Du Pont de Nemours, Jefferson signaled that a failure by France to satisfy American concerns would likely prompt the formation of a military pact between the United States and Great Britain. In the cabinet meeting on 8 Apr., the president and his advisers decided that if Livingston and Monroe found themselves stymied in the effort to get New Orleans, they should “enter into conferences with the British govmt” to work out “principles of alliance” (Vol. 37:264–5, 333, 418–19; Vol. 39:444–6; Madison to TJ, 14 Mch.; Notes on a Cabinet Meeting, 8 Apr.).
            If a pact with Great Britain became necessary, Jefferson and Madison hoped that Monroe and Livingston could make the overture through Charles Whitworth, the British minister to France. Approaching Whitworth in Paris would be “less likely to alarm and stimulate the French government,” Madison advised the envoys, “and to raise the pretensions of the British government than the repairing of either of you to London.” Madison cautioned that if relations between France and the United States started to break down over the New Orleans problem, the departure of Monroe or Livingston for Britain might be taken as “a signal of rupture,” which could force the United States to commit to an alliance with Britain prematurely and on unfavorable terms. To let the American diplomats start talking to Whitworth without attracting attention, Madison drew up a letter that, “without the formality of a commission,” authorized Livingston and Monroe “to open a confidential communication with the Ministers of the British Government, and to confer freely and fully on the precautions and provisions best adapted to the Crisis” (Madison, PapersWilliam T. Hutchinson, Robert A. Rutland, J. C. A. Stagg, and others, eds., The Papers of James Madison, Chicago and Charlottesville, 1962- , 35 vols., Sec. of State Ser., 1986- , 9 vols., Pres. Ser., 1984- , 7 vols., Ret. Ser., 2009- , 2 vols., Sec. of State Ser., 4:528, 529–30, 533).
            Although Jefferson and Madison hoped that discussions with Whitworth in Paris might buy time and let them craft a coalition on the best terms for the United States—“leave us in peace till Congress meets, & prevent war till next spring,” as Jefferson wrote in his notes of the cabinet meeting on 8 Apr.—they knew that “the pressure of the crisis” might require direct negotiations in Britain. Should that happen, they did not want their representatives to have to wait for new authorization. To give Monroe and Livingston power to act in any of a potential variety of situations, the president and secretary of state prepared a set of blank documents—three identical sets, in fact, all signed and bearing the seal of the United States, to ensure against accidents in transit. Madison, in coded instructions that were also painstakingly made out in triplicate, explained how the papers should be employed (same, 527–32).
            First were a commission and a letter of credence for a minister plenipotentiary to Great Britain (Documents I and II below). Monroe’s name, Madison indicated, was to go in the blanks of those documents “unless his mission to France should have an issue likely to be disagreeable to Great Britain.” In that case, Livingston would be the one to go to London. To cover that possibility, the packet of documents included a letter of leave, giving Livingston a means of resigning his position in Paris (Document III), along with a commission and letter of credence for a minister plenipotentiary to France (Documents IV and V), which would let Monroe occupy that post as Livingston departed (Madison, PapersWilliam T. Hutchinson, Robert A. Rutland, J. C. A. Stagg, and others, eds., The Papers of James Madison, Chicago and Charlottesville, 1962- , 35 vols., Sec. of State Ser., 1986- , 9 vols., Pres. Ser., 1984- , 7 vols., Ret. Ser., 2009- , 2 vols., Sec. of State Ser., 4:529).
            A final document took the form of a second letter of credence for a minister plenipotentiary to Britain (Document VI). Briefer than the one addressed to George III (Document II), this letter was directed to his wife, Queen Charlotte. Bearing a date of 20 Apr., the letter to the queen may have been an afterthought. George III had suffered a debilitating episode of delirium in February and March 1801, and George W. Erving, writing from London the following February, reported to Madison that the monarch, “tho perhaps not actually crazy,” was “so near it, that any considerable irritation may subject him to relapse.” During the king’s bout with derangement in 1788 and 1789, Charlotte had maintained control over the royal household and resisted efforts to establish a regency. If George should become incapacitated again, Erving predicted, Charlotte “will have at least her share” of power. Jefferson and Madison, unable to know what circumstances an American envoy might find on his arrival in Britain, apparently thought it best to provide Livingston and Monroe with a letter to the queen in addition to the one for her husband (DNBH. C. G. Matthew and Brian Harrison, eds., Oxford Dictionary of National Biography, In Association with The British Academy, From the Earliest Times to the Year 2000, Oxford, 2004, 60 vols., s.v. “Charlotte,” “George III”; Madison, PapersWilliam T. Hutchinson, Robert A. Rutland, J. C. A. Stagg, and others, eds., The Papers of James Madison, Chicago and Charlottesville, 1962- , 35 vols., Sec. of State Ser., 1986- , 9 vols., Pres. Ser., 1984- , 7 vols., Ret. Ser., 2009- , 2 vols., Sec. of State Ser., 2:444; John Ehrman, The Younger Pitt: The Consuming Struggle [London, 1996], 525–8; Ida Macalpine and Richard Hunter, George III and the Mad-Business [London, 1969], 111–30).
            
            The president and secretary of state could do little beyond furnishing their diplomats with the tools, in the form of the blank letters and commissions, to make an arrangement with the British against France. “The price which she may attach to her cooperation,” Madison advised with regard to Britain, “cannot be foreseen and therefore cannot be the subject of full and precise instructions.” If Britain and France were once again at war when his instructions arrived, he advised, the French would surely try to reach an accommodation with the United States and a union with Britain would be unnecessary—or, if required, could be crafted on terms favorable to the U.S. “Whatever connection indeed, may be eventually formed with Great Britain in reference to war,” Madison admonished (he had the words in italics put into code), “the policy of the United States requires that it be as little entangling as the nature of the case will permit” (Madison, PapersWilliam T. Hutchinson, Robert A. Rutland, J. C. A. Stagg, and others, eds., The Papers of James Madison, Chicago and Charlottesville, 1962- , 35 vols., Sec. of State Ser., 1986- , 9 vols., Pres. Ser., 1984- , 7 vols., Ret. Ser., 2009- , 2 vols., Sec. of State Ser., 4:528, 530).
            Madison’s instructions for the diplomatic advance to Britain were dated 18 Apr. He added to them two days later, reporting the restoration of the right of deposit at New Orleans along with a supposition that the cession of Louisiana from Spain to France had either been canceled or would be much delayed. “However this may be,” he wrote to Monroe and Livingston, the new circumstances should not “slacken the negociations for the greater security and the enlargement” of American rights on the Mississippi. Those negotiations, in the form of bargaining for Louisiana, were going forward in Paris before Jefferson signed the blank documents for Livingston and Monroe. Just after they concluded the agreements for the purchase of Louisiana, the envoys learned from Rufus King that the British government was contemplating a seizure of New Orleans. The pair quickly informed King that the territory was coming into the possession of the United States. There would be no need to initiate a coalition with Great Britain to wrest New Orleans from France (same, 531–2, 605, 606n; Bradford Perkins, “England and the Louisiana Question,” Huntington Library Quarterly, 18 [1955], 288–92).
            Nevertheless, neither the documents nor the discretionary power that accompanied them went entirely unused. In June, after they received the instructions, commissions, and letters of credence, Monroe and Livingston decided that Monroe should “proceed immediately to England”—not to work out a now-unneeded alliance, but because King’s resignation as minister to Britain would leave the United States unrepresented at the Court of St. James’s just as Britain and France tumbled back into a state of war. The two diplomats were unsure from Madison’s orders if it was all right for one of them to go to England as a new minister in residence, or if the commission for a minister plenipotentiary was to be used only “on the contingency” of a negotiation for a military alliance. They convinced themselves that it would be “conformable to the presidents intention” for Monroe to cross the English Channel and fill the vacancy left by King. Accordingly, Monroe, who had been expecting to go to Spain to haggle for West Florida, utilized the blank commission and letters of credence to become the U.S. minister to Great Britain (see notes to Documents I, II, and VI). He assured the secretary of state that he was no longer needed in Paris and that his departure for London would not impair relations between the United States and France (Madison, PapersWilliam T. Hutchinson, Robert A. Rutland, J. C. A. Stagg, and others, eds., The Papers of James Madison, Chicago and Charlottesville, 1962- , 35 vols., Sec. of State Ser., 1986- , 9 vols., Pres. Ser., 1984- , 7 vols., Ret. Ser., 2009- , 2 vols., Sec. of State Ser., 5:6, 12–13, 103–4, 120, 169, 244).
             Livingston had declared his intention not to remain as minister in Paris beyond the spring of 1804, but he waited for the president to name a successor and did not employ the letter of leave included in the packet with the blank documents. When Jefferson appointed John Armstrong as minister to France in June 1804, the secretary of state informed Livingston that “it has been thought proper to transmit a fresh letter of leave to be used in preference to” the one of April 1803 (same, 6:446; 7:395; Livingston to TJ, 12 Mch.).
          